In a matrimonial action in which plaintiff was previously granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Richmond County, dated December 7, 1976, which (1) approved the issuance of a wage deduction order pursuant to section 49-b of the Personal Property Law and (2) eliminated his weekly visitation privileges. Order modified, on the law and the facts, by (1) deleting therefrom the provision which eliminates weekly visitation privileges and substituting therefor a provision that defendant may have visitation with the two infant children, away from the custodial residence, on alternate Sundays, between 11:00 a.m. and 8:00 p.m., only upon two days’ notice to plaintiff in advance of each such visitation and (2) adding thereto a provision prohibiting defendant from entering upon plaintiff’s residence and its surrounding property at any time. As so modified, order affirmed, without costs or disbursements. Only a " 'pressing concern’ ” and proof that visitation is " 'inimical to the welfare of the children’ ” justifies the deprivation of reasonable visitation (Matter of Doe v Doe, 86 Misc 2d 194, 197). However, plaintiff must be protected from the continuous course of harassment she has been subjected to as a result of such visitation. Finally, the wage deduction order against defendant was proper, since he has not submitted proof of inability to make the support payments (see Personal Property Law, § 49-b, subd 3). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.